Ryan, J.
— The appellee filed his complaint for divorce against the appellant, alleging cruel and inhuman treat*452ment. The appellant filed her answer under Rule 1-3 and also a cross-petition, which was dismissed before the trial. Trial was had by the court and judgment was rendered granting a divorce to the appellee. Appellant filed her motion for a new trial which was overruled, and which appellant now assigns as error. Appellant now argues that the judgment was not sustained by sufficient evidence and was contrary to law.
There is no dispute that the evidence adduced at the trial is in conflict. This being the case, this court is not at liberty to weigh the evidence or to determine the credibility of the witnesses.
No good purpose would be served by reciting here the evidence which was presented to the trial court. However, after carefully examining the record we are of the opinion that there was evidence to support the judgment. There being no manifest error the judgment is therefore affirmed.
Judgment affirmed.
Carson, C. J., and Clements and Cooper, JJ., concur.
Note. — Reported in 194 N. E. 2d 415.